     Case 2:20-cv-06292-CAS-AGR Document 4 Filed 08/04/20 Page 1 of 1 Page ID #:56



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   ARMANDO BICHARA,                         )     NO. CV 20-6292-CAS (AGR)
                                              )
12                        Petitioner,         )
                                              )     JUDGMENT
13       v.                                   )
                                              )
14   WARDEN,                                  )
                                              )
15                        Respondent.         )
                                              )
16
              Pursuant to the Court’s Order filed concurrently,
17
18            IT IS ADJUDGED that the letter filed by Petitioner is DENIED without prejudice
19   and that the case be terminated without prejudice to his ability to file a petition for writ
20   of habeas corpus under 28 U.S.C. § 2241.
21
22   DATED: August 4, 2020                    __________________________________
                                                     CHRISTINA A. SNYDER
23                                                   United States District Judge
24
25
26
27
28
